IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JAMES D. SCHNELLER,                      : No. 54 EAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
CLERK OF COURTS OF THE FIRST             :
JUDICIAL DISTRICT OF                     :
PENNSYLVANIA; PROTHONOTARY OF            :
THE FIRST JUDICIAL DISTRICT OF           :
PENNSYLVANIA,                            :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.